Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered December 3, 1976, convicting him of offering a false instrument for filing in the first degree (three counts) and grand larceny in the second degree (three counts), after a nonjury trial, and imposing sentence. By order dated August 1, 1977 this court affirmed the judgment of conviction. By further order dated September 6, 1977, this court, inter alia, granted defendant’s motion for reargument and directed that additional briefs be filed. Upon reargument, the original determination to affirm is adhered to and the case is remitted to the Supreme Court, Westchester County, for further proceedings pursuant to CPL 460.50 (subd 5). On the original appeal this court did, in fact, consider the applicability of *587section 80.15 of the Penal Law, as well as the other arguments now raised. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.